                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:18 CR 110
                                         )
RICKY SHULTZ and JILL JUSTICE            )

                                OPINION and ORDER

      Defendant Ricky Shultz has filed a motion to suppress evidence and has

requested a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). (DE # 67.)

Defendant Jill Justice has moved to join Shultz’s motion. (DE # 68.) The motion to join

will be granted. The motion for a Franks hearing and for suppression of evidence will be

denied.

I.    BACKGROUND

      On September 4, 2018, law enforcement obtained a warrant in the Jasper County

Circuit Court to search the defendants’ residence and outbuildings for firearms,

ammunition, and cell phones.1 (DE # 67-1.) In support of its application for the warrant,

the State presented oral testimony from Richard Trail, a Detective and Sergeant with the

Jasper County Sheriff’s Department, and a member of the federal task force for the

Drug Enforcement Administration. (DE # 67-3 at 2-3.)

      Sgt. Trail testified to information provided to law enforcement from a recently-

arrested informant. (Id. at 5.) The informant confirmed law enforcement’s information


      1
         While the warrant authorized a search of the property where Justice resided
with Shultz, the probable cause determination was made with regard to Shultz. (See
generally DE # 67-3.)
that Shultz had been traveling to Tennessee to pick up large quantities of

methamphetamine and was selling it in the DeMontte area. (Id. at 7.) Sgt. Trail testified

that the informant stated that Shultz regularly trades guns for drugs. (Id. at 12.) The

informant had personally traded things to Shultz for methamphetamine, and had

purchased “large quantities of meth” from Shultz. (Id. at 7, 13.) The informant said that

he saw Shultz with a pound of methamphetamine two weeks earlier. (Id. at 8.) The

informant also told officers that they would find a gun safe containing weapons and

methamphetamine in the master bedroom of Shultz’s house. (Id. at 10.) The informant

stated that, within the last week, the informant had seen Shultz with two handguns, a

“1911 with wood grips” that he carried on his waist and a black handgun that the

informant described as a “Glock.” (Id.)

       Sgt. Trail testified that the informant told law enforcement about an incident that

had occurred early in the morning four days earlier. (Id. at 6, 12.) According to the

informant, he drove with a third person to Shultz’s home. (Id. at 6.) The informant

stated that the third person had a black duffle bag with what appeared to be an AR-15

sticking out of the bag. (Id.) Sgt. Trail testified that the informant knew what an AR-15

was because the informant was able to describe the weapon and how it functions to law

enforcement. (Id.) The informant stated that it looked like there was “a lot of stuff in the

duffle bag” and that it looked “very heavy[.]” (Id.) The third person walked to the back

porch of Shultz’s residence, and after a short while, returned to the car without the gun.

(Id.) The informant said it looked like the bag was lighter, as if everything had been


                                             2
taken out of the bag. (Id.) Sgt. Trail testified that, early that same morning, there was a

burglary reported where an “AR” was stolen, along with AR ammunition, other types

of ammunition, a handgun, bulletproof helmets, and a bulletproof vest. (Id. at 11.)

       Sgt. Trail explained that the informant’s information confirmed other

information law enforcement had on Shultz. (Id. at 7.) The informant accurately

described Shultz’s house, pole barn, garage, and the address of the property. (Id. at 8.)

He also accurately told officers that there was a “bunch of junk cars” on the property.

(Id. at 8.) Sgt. Trail explained that state and federal authorities had been investigating

Shultz for approximately two years. (Id. at 7.) Sgt. Trail testified that “several people”

had informed law enforcement that Shultz has been traveling to Tennessee to pick up

large quantities of methamphetamine to sell in the DeMontte area. (Id.) Sgt. Trail also

testified that “several sources of information” told law enforcement that Shultz trades

guns for drugs. (Id. at 12.) Sgt. Trail testified that the Bureau of Alcohol, Tobacco,

Firearms and Explosives and local authorities had information that Shultz may have a

Barrett 50 Cal firearm in his house. (Id. at 9.) Law enforcement also knew that Shultz

had a prior felony conviction for Battery Causing Bodily Injury, and therefore was not

permitted to be in possession of any firearm. (Id.)

       Sgt. Trail provided the court with information regarding the informant’s

credibility, though this information was incomplete. Sgt. Trail testified that the

informant had previously worked with the Newton County Drug Task Force “a lot”

and the Newton County drug task force “had success while working him [sic].” (Id. at


                                              3
7.) However, Sgt. Trail did not provide details regarding the informant’s past work with

law enforcement. Sgt. Trail also testified that the informant had been arrested three

days earlier for resisting law enforcement and possession of methamphetamine. (Id. at

5.) However, Sgt. Trail did not inform the court that the informant had also been

arrested on charges of possession of paraphernalia, possession of a hypodermic syringe,

and making a false identity statement. (DE # 67-4.) Sgt. Trail also did not tell the court

that the informant had prior convictions for misdemeanor possession of a controlled

substance, felony possession of a controlled substance within 1,000 feet of a public park,

and misdemeanor possession of a synthetic drug or synthetic drug lookalike. (DE # 67-

5.) However, during the hearing, Sgt. Trail did agree that the informant “isn’t a good

citizen” and agreed that the informant provided the information to “help himself out

from being arrested.” (DE # 67-3 at 5.) Finally, Sgt. Trail stated that the informant made

statements against his interest when he admitted to trading things to Shultz for

methamphetamine, and made statements about buying large quantities of

methamphetamine from Shultz. (Id. at 7.)

       The court found probable cause on the basis of Sgt. Trail’s testimony. (Id. at 13.)

The court issued a warrant to search Shultz’s house, gun safe, garage, pole barn, and

curtilage, for firearms, ammunition, and cell phones. (DE # 67-1.)

       Law enforcement executed the search the following day, on September 5, 2018.

(DE # 67-7 at 1.) During the search, officers found a gun safe in the master bedroom.

(Id.) In the gun safe, officers found 29 firearms, several unlabeled pill bottles, various


                                              4
amounts of prescription medication, and a baggie containing a white substance that

field-tested positive for methamphetamine. (Id.)

       After the substance field-tested positive for methamphetamine, Detective Mark

Ceglarek applied for a second search warrant for narcotics and paraphernalia. (Id.)

Detective Ceglarek’s probable cause affidavit described what officers had discovered in

the gun safe. (DE # 67-6.) He stated that when the safe was opened, “I immediately

observed a baggie containing a crystal substance of what appeared to be, based upon

my training and experience, crystal methamphetamine located in plain view on a shelf

inside near the top of the safe.” (Id. at 1.) However, photographs of the gun safe and Sgt.

Trail’s police report cast some doubt on whether the baggie was in plain view. (See DE #

67-7; DE # 67-8.)

       Detective Ceglarek’s affidavit stated that the substance discovered in the baggie

field-tested positive for methamphetamine. (Id.) He stated that he observed numerous

baggies of pills and pill containers, which had not yet been identified. (Id.) Detective

Ceglarek also explained that he found scales on the master bedroom nightstand and

inside the gun safe. (Id.) He explained that officers advised Shultz of his Miranda rights,

and Shultz said that there were other drugs located in the house and unattached garage.

(Id.) He further explained that, during their search for firearms, the officers discovered a

jar containing what appeared to be marijuana and marijuana seeds, another baggie

containing a crystal substance that appeared to be crystal methamphetamine, and four

bundles of currency inside a black bag. (Id.) The Jasper County Superior Court issued a


                                             5
second search warrant the same day, on September 5, 2018, authorizing the search for

controlled substances and paraphernalia. (DE # 67-2.) At the conclusion of the search,

officers had seized (among other things) 48 firearms and 269 grams of suspected

methamphetamine. (Id. at 2-3.)

       Shultz was indicted in the instant case for possessing with intent to distribute

methamphetamine (Count 1), conspiring to do the same (Count 2), possessing a firearm

as a prohibited person (Count 3), possessing unregistered machine guns (Counts 4 and

5), and possessing a firearm in furtherance of a drug trafficking crime (Count 6). (DE #

12.) Justice was also indicted on the above charges, with the exception of Count 3. (Id.)

       Defendants now move to suppress the evidence obtained as a result of the

September 4th and 5th warrants and request a Franks hearing to challenge the warrants.

II.    LEGAL STANDARD

       A criminal defendant is only entitled to a Franks evidentiary hearing to examine

the sufficiency of a search warrant if the defendant makes a “‘substantial preliminary

showing’ that the warrant application contained a materially false statement made by

law enforcement with deliberate or reckless disregard for the truth and that the false

statement was necessary for the finding of probable cause.” United States v. Williams, 718

F.3d 644, 649 (7th Cir. 2013) (citing Franks, 438 U.S. at 155-56). The holding of Franks

applies to omissions, in addition to affirmative misrepresentations. United States v.

Mullins, 803 F.3d 858, 862 (7th Cir. 2015).




                                              6
       Here, defendants have made a substantial preliminary showing that Sgt. Trail

deliberately or recklessly omitted information while applying for the September 4th

warrant. See United States v. Glover, 755 F.3d 811, 820 (7th Cir. 2014) (for purposes of

obtaining a Franks hearing, “credibility omissions themselves, even in the absence of

more direct evidence of the officer’s state of mind, provide sufficient circumstantial

evidence to support a reasonable and thus permissible inference of reckless disregard

for the truth.”). Additionally, the photographs of the gun safe and the statements in Sgt.

Trail’s police report are sufficient to support a preliminary inference that Detective

Ceglarek deliberately or recklessly submitted false information while applying for the

September 5th warrant. Therefore, defendants’ entitlement to a Franks hearing turns on

the question of whether defendants have made a substantial preliminary showing that

the false or omitted information in the September 4th and 5th warrants were necessary

for the finding of probable cause.

       “Probable cause exists when the circumstances indicate a reasonable probability

that evidence of crime will be found in a particular location; neither an absolute

certainty nor even a preponderance of the evidence is necessary.” United States v.

Adams, 934 F.3d 720, 725 (7th Cir. 2019), cert. denied, No. 19-6748, 2020 WL 129892 (U.S.

Jan. 13, 2020) (internal citation and quotation marks omitted).

       In reviewing the information supporting the probable cause determination, the

court should eliminate any false statements, and incorporate any omitted facts, to

determine whether probable cause existed. Mullins, 803 F.3d at 862. “If sufficient


                                             7
allegations existed warranting the search irrespective of the affiant’s alleged errors, a

[Franks] hearing is unnecessary and the motion should be denied.” Id. “In cases where a

warrant has issued, as here, we give great deference to the issuing judge’s decision that

the facts add up to ‘probable cause.’” United States v. Hansmeier, 867 F.3d 807, 811 (7th

Cir. 2017) (internal citation and quotation marks omitted).

       When an informant’s information serves as the basis for the probable cause

determination, the probable cause determination turns on the informant’s credibility. Id.

“To evaluate an informant’s credibility, [courts] consider ‘the level of detail, the extent

of firsthand observation, the degree of corroboration, the time between the events

reported and the warrant application, and whether the informant appeared or testified

before the magistrate.’” Id. (quoting Glover, 755 F.3d at 816). “[N]o one factor is

determinative in weighing an informant’s credibility. A weakness in one may be offset

by the strength of others.” Id. at 812. Probable cause based off of an informant’s tip must

be assessed in light of the totality of the circumstances. Illinois v. Gates, 462 U.S. 213, 238

(1983); United States v. Clark, 935 F.3d 558, 564 (7th Cir. 2019).

III.   DISCUSSION

       A.     September 4th Warrant

       Defendants present two challenges to the September 4th warrant, both

pertaining to the issuing judge’s ability to assess the reliability of the informant. First,

defendants argue that Sgt. Trail failed to provide adequate details regarding the

informant’s prior informing. (DE # 67 at 3.) Second, defendants argue that Sgt. Trail


                                               8
omitted credibility information regarding the informant’s prior convictions and other

bases for the informant’s arrest (which included making a false identity statement).

              1.     Credibility Factors

       This court must determine whether defendants have made a substantial

preliminary showing that these omissions were necessary to a finding of probable

cause. See Williams, 718 F.3d 649. The issuing judge’s probable cause determination was

based on Sgt. Trail’s testimony, which in turn, was based on information supplied by

the informant. Thus, the probable cause determination turned on the informant’s

credibility. Hansmeier, 867 F.3d 811. Here, considering the totality of the circumstances,

defendants have failed to meet their burden.

       The informant provided detailed, firsthand information. See United States v. Lowe,

389 F. App’x 561, 563 (7th Cir. 2010) (“[T]he more details an informant provides-even an

informant of unknown reliability-the greater the issuing judge’s confidence in the

informant’s reliability.”). The informant gave law enforcement information about the

specific types of firearms in Shultz’s possession (a black “Glock” and a “1911 with wood

grips”); he told law enforcement specifically where Shultz kept the guns and

methamphetamine (a gun safe in the master bedroom); the informant stated that Shultz

regularly trades guns and other things for methamphetamine; the informant stated that

he has personally purchased large quantities of methamphetamine from Shultz; the

informant had specific information regarding the quantity of methamphetamine in




                                             9
Shultz’s possession (a pound); and the informant knew that Shultz sources his

methamphetamine from Tennessee.

       The information the informant provided was recent. The informant saw Shultz

with a pound of methamphetamine two weeks earlier, saw Shultz with two firearms a

week earlier, and provided a detailed account of a third party apparently dropping off

an AR-style firearm and the contents of a black duffle bag at Shultz’s house four days

before the probable cause hearing.

       Law enforcement was also able to corroborate some of the information the

informant provided. Shultz had been under investigation for two years at the time the

informant provided his information. Sgt. Trail testified that other sources provided

information that Shultz travels to Tennessee to pick up methamphetamine to sell in the

DeMontte area, and that Shultz trades guns for drugs. Law enforcement also had prior

information that Shultz was in possession of a firearm, specifically a Barrett 50 Cal.

While Sgt. Trail did not provide any details regarding the credibility of these other

sources, this information is nevertheless entitled to some corroborative weight. See

United States v. Olson, 408 F.3d 366, 371-72 (7th Cir. 2005) (weight of information from

unnamed, additional sources was “slight” but “still retain[ed] some corroborative

value”). Law enforcement was also able to corroborate the informant’s statements

regarding the location of Shultz’s home, the description of the property, and the “junk

cars” located on the property. While this does not corroborate that Shultz was engaged




                                            10
in unlawful activity, it is entitled to some weight in assessing the informant’s credibility.

See Hansmeier, 867 F.3d at 811.

       Additionally, there was some corroboration of the informant’s information

regarding the third party who apparently dropped off the AR-15 style firearm and the

contents of the black duffle bag at Shultz’s house. A burglary was reported to have

occurred the very same morning, and an AR-style firearm was reported as stolen.

       The informant also made statements against his penal interest. A newly-arrested

informant “merits a greater dose of skeptisism when assessing his credibility.” Olson,

408 F.3d at 370. However, statements made against an informant’s interest carry a

presumption of reliability. Id. at 371 (informant’s admissions exposed him as more

culpable than originally suspected); United States v. Cruz-Rea, 626 F.3d 929, 939 (7th Cir.

2010) (“[W]e consider the informant’s admission of culpability as an indication of

veracity”). A motive to curry favor does not necessarily render an informant unreliable,

because informants attempting to strike a bargain with the police have a strong

incentive to provide accurate information. Olsen, 408 F.3d at 371. Here, the informant’s

statement that he has previously purchased large quantities of methamphetamine from

Shultz was an inculpatory statement beyond the scope of his arrest and adds to the

credibility of his information.

       The only factor that does not weigh in favor of the informant’s credibility is the

fact that the informant did not testify before the issuing judge. However, considering

the strength of the other factors, the fact that the informant did not personally appear


                                             11
before the judge is not sufficient to doom the probable cause finding. See Hansmeier, 867

F.3d at 812 (“The only factor that doesn’t favor [the informant’s] credibility is that he

didn’t appear before the issuing judge. But that is the absence of just one of many

factors used to evaluate an informant’s credibility; the others all tend to favor [the

informant].”).

              2.     Informant’s Past Informing

       Defendants argue that Sgt. Trail should have provided more information

regarding the informant’s past informing. Defendants are correct that Sgt. Trail’s

statements that the informant had previously worked with the Newton County Drug

Task Force “a lot” and that they have had “success while working [with] him,” is not as

detailed as it should have been. Compare United States v. Koerth, 312 F.3d 862, 867 (7th

Cir. 2002) (statement that an informant “is believed to be a reliable source” without any

supporting factual information must be treated as information obtained from an

informant of unknown reliability) with United States v. Butler, 283 F. App’x 393, 396 (7th

Cir. 2008) (distinguishing Koerth where probable cause affidavit stated informant has

“proven himself credible” by providing information that was validated by law

enforcement and lead to the conclusion of active investigations). Here, the level of detail

provided by Sgt. Trail falls somewhere between that provided in Koerth and Butler.

       However, even the wholesale omission of relevant, damaging information

regarding an informant’s credibility may be overcome if the other credibility factors are

strong. Compare United States v. Bradford, 905 F.3d 497 (7th Cir. 2018) (warrant


                                             12
application that omitted all credibility information regarding informant nevertheless

supporting finding of probable cause where informant’s information was “fresh,

firsthand, quite detailed, and corroborated”) with Glover, 755 F.3d at 817 (Franks hearing

required where there was a “complete omission of known, highly relevant, and

damaging information about [informant’s] credibility—his criminal record, especially

while serving as an informant; his gang activity; his prior use of aliases to deceive

police; and his expectation of payment,” and no strong showing for other credibility

factors). In this case, the other indicia of credibility were strong. Therefore, the probable

cause determination survives, despite the absence of adequate detail regarding the

informant’s prior informing.

              3.      Damaging Credibility Information

       The court must also consider whether defendants have made a substantial

preliminary showing that, had Sgt. Trail disclosed the damaging credibility information

about the informant, the issuing court’s probable cause finding would have been

different. Mullins, 803 F.3d at 862. Defendants argue that Sgt. Trail improperly omitted

the fact that the informant had three previous convictions for possession of controlled

substances, two of which were misdemeanor convictions. Defendants also argue that

Sgt. Trail should have disclosed the additional bases for the informant’s arrest –

possession of paraphernalia, possession of a hypodermic syringe, and making a false

identity statement.




                                             13
       These omissions were not material to the probable cause determination. The

issuing court was provided with damaging credibility information that was similar to

the information that was omitted. Specifically, the court was provided with information

that the informant had been in possession of methamphetamine and had attempted to

evade law enforcement. Sgt. Trail agreed that the informant “isn’t a good citizen” and

only provided information to “help himself out[.]” Thus, the court had sufficient

information to assess the informant’s credibility and potential motives for informing. In

light of the totality of the circumstances, defendants have not made a substantial

preliminary showing that including this omitted information would have altered the

court’s probable cause determination.

              4.     Similar Cases

       The Seventh Circuit has upheld probable cause determinations in cases similar to

the one before this court. In United States v. Hansmeier, the probable cause affidavit was

based on information provided by an informant who had recently been arrested for

selling methamphetamine. 867 F.3d 807, 809 (7th Cir. 2017). The night of the informant’s

arrest, the informant told law enforcement: the defendant was his source for the drugs;

he knew the prices the defendant charged; the defendant lived in Missouri; the

defendant dealt large quantities of methamphetamine, heroin, and marijuana; the

informant had been to the defendant’s home 18 times in the previous six months; the

informant purchased methamphetamine from the defendant a few days earlier; the

defendant kept a supply of methamphetamine in his house; the defendant had a large


                                            14
stack of drug money at his house the last time the informant was there; and the

defendant recently received a large shipment of methamphetamine. Id. at 810. The

informant successfully directed law enforcement to the defendant’s house. Id. Law

enforcement ran a background check on the defendant, and learned that the defendant

had a prior conviction for a drug-distribution-related offense. Id. The officer who

submitted the affidavit also noted that he was familiar with the defendant from

previous investigations and that another confidential informant had told him about the

defendant’s drug-dealing scheme. Id. The defendant moved to suppress the evidence

discovered during the search on the basis that the probable cause affidavit relied on an

untested, newly arrested, confidential informant’s uncorroborated statements. Id.

       The Seventh Circuit affirmed the district court’s denial of the defendant’s

motion. First, the Court found that the officer corroborated part of the informant’s story

by verifying that the informant correctly identified where the defendant lived. Id. at 811.

While this did not verify the informant’s claim that the defendant was selling drugs, “it

is important in gauging [the informant’s] overall credibility as an informant.” Id. The

Court held that the officer also corroborated the informant’s story in other ways: law

enforcement was familiar with the defendant from previous investigations; a

background check revealed the defendant’s prior drug conviction; and a second,

unnamed, confidential informant told law enforcement of the defendant’s drug dealing,

which “counts as ‘slight’ corroboration.” Id. at 812.




                                             15
       The Court found that although the warrant could not survive on corroboration

alone, other factors also weighed in favor of finding probable cause. Id. The informant’s

information was detailed, recent, and was based on first-hand knowledge. Id. Moreover,

the informant’s statements were unimmunized and were against his penal interest. Id.

“[A]lthough [the informant] was a newly arrested informant, which subjects him to

greater scrutiny, the issuing judge was entitled to conclude that [the informant’s] recent

arrest gave him an incentive to supply the police with accurate information in hopes of

receiving lenient punishment for his own crimes.” Id. (internal citation omitted). Finally,

“the issuing judge was aware that the officers knew who [the informant] was (that is, he

was a confidential informant as opposed to an anonymous tipster), meaning that the

officers could find him and hold him responsible if he gave misleading

information—yet another check on credibility.” Id. The Seventh Circuit found that the

only factor that did not favor the informant’s credibility was that he did not appear

before the issuing judge. The Court concluded, “substantial evidence in the record

supports the issuing judge’s probable-cause determination.” Id.

       Another instructive case is United States v. Lake, 500 F.3d 629 (7th Cir. 2007).

There, an informant told law enforcement that the defendant sold crack cocaine out of

his apartment; the informant had purchased crack from the defendant the previous

evening; the informant had known the defendant for ten years; and the informant knew

that defendant kept drugs and a black pistol in a particular dresser drawer in his

bedroom. Id. at 631. The informant drew a diagram of the apartment, and highlighted


                                             16
where the defendant kept the contraband. Id. Law enforcement drove past the

defendant’s apartment and confirmed that the exterior matched the informant’s

description. Id.

       The Seventh Circuit held that there was probable cause to support the warrant to

search the defendant’s apartment. Id. at 632. The Court held that the level of detail

provided by the informant supports the probable cause finding. Id. at 633. The Court

noted that the officers also corroborated at least some of the information the informant

gave them by driving past the defendant’s apartment. Id. Furthermore, the informant’s

admission that he had purchased the drugs is “a statement against his penal interest

and thus a weighty factor in establishing probable cause even if the statements have not

been proven reliable.” Id. Although the informant was previously unknown to the

police, the informant had purchased the drugs the night before he spoke to police;

“given the recency of the purchase, it was reasonable for the police to rely on his

statements.” Id. The informant also personally testified before the magistrate judge,

providing an additional indicia of reliability. Id.

       Finally, in United States v. Searcy, the Seventh Circuit held that an informant’s

information that the defendant was in possession of a gun was sufficiently reliable to

support a finding of probable cause. 664 F.3d 1119 (7th Cir. 2011). The informant’s

information was first-hand. Id. at 1122. The informant’s information was recent, having

been obtained three days before the application for the search warrant. Id. The

information was adequately corroborated by law enforcement where the police


                                              17
confirmed that the informant correctly identified the defendant’s address, that

defendant lived with other members of his family, and where the informant stated that

the defendant’s home had recently been shot at by a rival gang member and law

enforcement understood the defendant to be a member of a gang that is often involved

in weapons-related incidents. Id. at 1122-23. The Seventh Circuit acknowledged that the

affidavit lacked specificity, but the lack of detail was not sufficient to overturn a finding

of probable cause in light of all of the circumstances, including the fact that the

informant had recently provided information that led to three arrests. Id. at 1123.

       This case is ultimately very similar to Hansmeier, Lake, and Searcy. As in those

cases, here Sgt. Trail applied for a warrant based on informant information that was

detailed, recent, and first-hand. While defendants argue that Sgt. Trail failed to provide

adequate information regarding the informant’s prior informing, that is not dispositive.

In Lake and Hansmeier, there was a similar degree of factual information provided by an

untested informant and the circumstances were nevertheless sufficient to support a

finding of probable cause. Here, each individual detail Sgt. Trail provided “may not

have been sufficient to establish probable cause by itself, but the details were mutually

reinforcing.” Adams, 934 F.3d at 726. See also Olson, 408 F.3d at 372 (“[W]hile the weight

of each item when assessed separately may be slight, together they suffice to

corroborate [the informant’s] story; and, when viewed under the

‘totality-of-the-circumstances’ standard, altogether provide enough to establish

probable cause.” (internal citation omitted)). Considering the totality of the


                                             18
circumstances, the judge that issued the September 4th warrant had a substantial basis

for concluding that probable cause existed. See Gates, 462 U.S. at 238.

       B.     September 5th Warrant

       Defendants also argue that the September 5th warrant should be suppressed.

Defendants argue that Detective Ceglarek’s probable cause affidavit contains a false

statement; namely, that a baggie containing methamphetamine was in plain view when

the officers opened the gun safe. Like the omissions in the September 4th warrant

application, here too defendants have failed to make a substantial preliminary showing

that this allegedly false statement was necessary for the finding of probable cause. See

Franks, 438 U.S. at 171-72 (“[I]f, when material that is the subject of the alleged falsity or

reckless disregard is set to one side, there remains sufficient content in the warrant

affidavit to support a finding of probable cause, no hearing is required.”).

       Here, omitting the statement that a baggie containing methamphetamine was in

plain view when the officers opened the gun safe, there was still sufficient content in

Detective Ceglarek’s affidavit to support a finding of probable cause. Detective

Ceglarek stated that Shultz admitted, after receiving his Miranda rights, that there were

drugs located in his house and unattached garage. (DE # 67-6.) Additionally, during

their search for firearms, officers discovered: numerous pill containers containing

unknown substances in the gun safe; scales on the master bedroom nightstand and

inside the gun safe; and inside a crawl space, a jar containing what appeared to be

marijuana and marijuana seeds, a baggie containing a crystal substance that appeared to


                                              19
be crystal methamphetamine, and four bundles of U.S. currency. (Id.) Furthermore,

officers conducted a canine sniff of the vehicles parked on the front of the property and

were alerted to the presence of a narcotic odor emanating from two of the vehicles. (Id.)

This evidence provided a sufficient basis for a finding of probable cause for the

September 5th warrant. See Mullins, 803 F.3d at 862 (defendant was not entitled to a

Franks hearing where officer’s false statements and mischaracterizations in the warrant

affidavit were not material to the probable cause determination).

      In conclusion, the defendants have failed to make a substantial preliminary

showing that Sgt. Trail or Detective Ceglarek omitted information, or included false

information, that was material to the issuing judge’s finding of probable cause for the

September 4th and 5th warrants. Accordingly, defendants are not entitled to a Franks

hearing, and are not entitled to suppression of evidence collected pursuant to those

warrants.

IV.   CONCLUSION

      The court GRANTS defendant Jill Justice’s motion to join. (DE # 68.) The court

DENIES defendants Ricky Shultz and Jill Justice’s motion to suppress. (DE # 67.)

                                         SO ORDERED.

      Date: February 27, 2020

                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            20
